Title: To Thomas Jefferson from Josiah S. Johnston, 3 February 1825
From: Johnston, Josiah S.
To: Jefferson, Thomas


Sir
Washington
Feby 3rd 1825
I fear the occasion on which I write you will not justify the liberty I take—or the trouble it may give you—The Circumstances are peculiar & I hope may pardon both—Unfortunately for Dr Libby, who served for many years as Indian Agent at Natchitoches, all the vouchers of his accounts are lost in the War Department—you may, perchance recollect, that he found De La Harps journal, & communicated its contents to you, that in 1805 you directed the Secretary of War, to write to him, to cause three fair Copies to be made—& forwarded to you in tin cases—by the hand of Govr Claiborne—This was done, at considerable expense—He has charged $500—which is disallowd after 20 years—when the transaction is forgotten.He Recd the order of the Secretary of War, whose Letter is on file—to bring 12 or 15 chiefs & principal men to Washington—He purchased 30 horses & mules, saddles &C—hired men to take them to the E. of the Mississippi—,where under the orders of Mr Dunbar—they were to remain Untill the Indians were ready—The move ment of the Spaniards at that time, prevented the Indians from making the visit—Mr Dunbar orderd the horses & mules to be kept during the winter on the Rushes in the Mississippi bottom—Many of them died Some were lost—others were found extremely poor & did not produce enough to pay the expences—Mr Dunbar is Dead—the vouchers you & Dr Libby is charged with about $1200 ⅌r ann for to make these purchases—He has no remedy now but what your memory & memorandum & diary may by accident furnish—He was not untill lately apprized that his acct was not duly credited by the vouchers forwardedIf you should happen to recollect any thing, in relation to either of these Occurrences, your letter will be a sufficient voucher—It is not untill all other means faild, that I consented to ask of you, this favor—, which is without his knowledge or consentTo a man, who served the Government faithfully for many years—who was rudely removed from office, without any known or assignd Cause—it is some aggrivation to be deprived of this money,With great regard yr obt sertJ. S. JohnstonSenator from Louisiana